FILED
                             NOT FOR PUBLICATION                            APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NATHAN SMITH,                                     No. 12-16319

               Plaintiff - Appellant,             D.C. No. 1:10-cv-01554-AWI-
                                                  MJS
  v.

H.A. RIOS, Jr., Warden,                           MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Federal prisoner Nathan Smith appeals pro se from the district court’s

judgment dismissing his action brought under Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging that




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
defendant Rios violated his First and Eighth Amendment rights. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to

state a claim under 28 U.S.C. §§ 1915A and 1915(e)(2). Resnick v. Hayes, 213

F.3d 443, 447 (9th Cir. 2000); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

1998) (order). We affirm.

      The district court properly dismissed Smith’s action because Smith failed to

allege that defendant personally participated in the alleged constitutional

violations. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“[O]fficials may not

be held liable for the unconstitutional conduct of their subordinates under a theory

of respondeat superior.”); Hydrick v. Hunter, 669 F.3d 937, 942 (9th Cir. 2012)

(“Even under a deliberate indifference theory of individual liability, the Plaintiffs

must still allege sufficient facts to plausibly establish the defendant’s knowledge of

and acquiescence in the unconstitutional conduct of his subordinates.” (citation and

internal quotation marks omitted)).

      To the extent that Smith alleges that defendant violated his constitutional

rights in the processing of his grievance, Smith fails to state a claim because

prisoners do not have a “constitutional entitlement to a specific prison grievance

procedure.” Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003).




                                           2                                      12-16319
      We do not consider matters raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                         3                                  12-16319